Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered April 6,1981, convicting him of criminal sale of a controlled substance in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel, as well as defendant’s own'admission in his letter to counsel dated August 31, 1982, that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Weinstein, J. P., Gulotta, Niehoff and Rubin, JJ., concur.